Citation Nr: 0316898	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-00 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1971 to March 1973.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal of a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In August 2000 and 
January 2003 the Board remanded the case to the RO for the 
veteran to be scheduled for a Travel Board hearing.  On each 
occasion he failed to appear for the scheduled hearing.  In 
June 2003 the Board advised him that his motion to reschedule 
a Travel Board hearing (received in May 2003) was denied.  
See 38 C.F.R. § 20.704.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  
The RO has not provided the veteran notice of the VCAA in 
accordance with the Quartuccio guidelines.  The Board may not 
proceed with appellate review without correcting this 
procedural deficiency.  Under DAV, supra, the Board may not 
provide the notice on its own.

In April 1996 the veteran informed VA that he had been 
treated at the VAMC in Long Beach from 1986 to 1989, and at 
the VAMC in West Los Angeles from 1988 to 1992.  There has 
been no attempt to associate these treatment records with the 
veteran's claims file, and further development to obtain such 
records is clearly indicated.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records may have some 
bearing on the veteran's claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice of the applicable provisions of 
the VCAA specific to the claim on appeal.  
He should be advised what evidence he 
needs to establish service connection, 
what the record shows, and of his and 
VA's respective responsibilities in 
obtaining any further evidence.  He 
should be given the requisite period of 
time to respond.  If any outstanding 
evidence is identified, the RO should 
obtain such evidence or assist the 
veteran in obtaining the evidence.  

2.  The RO should obtain for the record 
the veteran's treatment records from the 
VAMC in Long Beach, California from 1986 
to 1989, and from the VAMC in West Los 
Angeles, California from 1988 to 1992.  
All attempts to obtain such records 
should be documented in the claims 
folder.  

3.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record and re-adjudicate the claim 
in light of any additional evidence 
received.  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to satisfy the mandates of the 
VCAA, and the Court and the Federal Circuit in the decisions 
cited above.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




